101 Cal.App.2d 70 (1950)
In re JAMES SMULEVITZ et al., for Change of Name.
Civ. No. 17687. 
California Court of Appeals. Second Dist., Div. Three.  
Dec. 8, 1950.
 Albert H. Allen, Hyman Goldman and Michael J. Fasman for Appellants.
 Harold W. Kennedy, County Counsel, and Earl O. Lippold, Deputy County Counsel, for Respondents.
 VALLEE, J.
 Appeal by petitioners from a minute order denying their petition for change of name.
 [1] The ground on which the petition was denied was that petitioners had not resided within the state for at least one year prior to the filing of the petition. In Turesky v. Superior Court, 97 Cal.App.2d 838 [218 P.2d 784], it was held that the refusal to grant a change of name on that ground is arbitrary, without warrant of law, and an abuse of discretion.
 On the authority of the Turesky case, the order denying the petition is reversed.
 Shinn, P. J., and Wood (Parker), J., concurred.